Title: To Thomas Jefferson from Richard W. Meade, 6 August 1803
From: Meade, Richard W.
To: Jefferson, Thomas


          
            
              Sir
            
            Philadelphia August 6. 1803.
          
          I had the honor of addressing you, some time ago on the subject of the Spanish claims, & sollicited the appointment as Commissioner under the treaty about to be entered into with Spain for the settlement of the same.
          The non ratification of the Treaty on the part of Spain, having precluded all possibility of redress for the present, & Finding myself owing a very large sum sunk in South America, & to the present unsettled state of mercantile affairs, compelled to seek some employment by which I can support a numerous family—& Being warmly sollicited by my friends, (a number of whom, are deeply interested in the claims on the French Republic,) to apply for the Appointment as Commissioner for the settlement of the same agreable to the Treaty lately entered into by our Minister’s Plenipotentiary at Paris.
          I take the liberty of addressing your Excellency on the subject, solliciting the appointment as Commissioner or Agent for the liquidation of the claims of our Citizens on the French Republic. With Respect to my Character, Integrity & Capacity for the office I beg leave to refer to His Excellency The Governor of this State, with whom I have the honor of being personally acquainted & who has given me the strongest assurances of his friendship & Protection.
          I Beg leave to add, that a Residence of 18 months in France & near four years in the French West Indies, where the major part of the claims have originated has given me a pretty correct knowledge of the nature of them.
          Under these Circumstances Should Your Excellency think it proper to confer the appointment on me, I shall retain a due sense of the obligation & Remain
          With due Respect & Consideration Your Excellency’s Most obt. hum Servt. 
          
            R W Meade
            
          
        